Order, Supreme Court, New York County (Karla Moskowitz, J.), entered November 18, 1994, which denied petitioner’s application pursuant to CPLR article 78 to annul respondents’ determination dismissing petitioner as a student at their nursing school, and dismissed the petition, unanimously affirmed, without costs.
The record, which shows three failures and several academic warnings in addition to the two failures for which petitioner offered explanations, "precludes any conclusion that the decision to dismiss [petitioner] * * * was such a substantial departure from accepted academic norms as to demonstrate that the faculty did not exercise professional judgment”, or was otherwise arbitrary and capricious (Regents of Univ. of Mich, v Ewing, 474 US 214, 227; see also, Matter of Susan M. v New York Law School, 76 NY2d 241). Concur—Wallach, J. P., Rubin, Nardelli, Williams and Andrias, JJ.